Case: 15-10702      Document: 00513680896         Page: 1    Date Filed: 09/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 15-10702                           FILED
                                  Summary Calendar                 September 16, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL MUNOZ-HUERTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-30-4


Before JONES, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Pursuant to a written agreement with the Government, Miguel Munoz-
Huerta pleaded guilty to conspiracy to possess with intent to distribute more
than 50 grams of methamphetamine. He was sentenced to 235 months of
imprisonment and five years of supervised release. Munoz-Huerta appeals,
claiming he received ineffective assistance of counsel. He also claims that the
district court erred by applying a sentence enhancement for possession of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10702    Document: 00513680896    Page: 2   Date Filed: 09/16/2016


                                No. 15-10702

dangerous weapon and by not reducing his sentence based on acceptance of
responsibility.   The Government has moved to dismiss Munoz-Huerta’s
sentencing claims as barred by his plea agreement and to dismiss his
ineffective assistance of counsel claims on the grounds that they are not ripe
for review.
      As part of his plea agreement, Munoz-Huerta waived his right to appeal
his sentence unless his sentence exceeded the statutory maximum punishment
or contained an arithmetic error, which it did not. Munoz-Huerta’s arguments
that the district court erred in applying an enhancement and failed to apply a
reduction are barred by the waiver-of-appeal provision in his plea agreement.
Accordingly, as to the sentencing issues, the Government’s motion is
GRANTED, and Munoz-Huerta’s appeal is DISMISSED. See United States v.
Gaitan, 171 F.3d 222, 223 (5th Cir. 1999); 5TH CIR. R. 42.2.
      Munoz-Huerta’s plea reserved his right to bring a claim of ineffective
assistance of counsel. However, Munoz-Huerta cannot raise for the first time
on direct appeal an ineffective assistance of counsel claim that was not
developed in the district court. United States v. Isgar, 739 F.3d 829, 841 (5th
Cir. 2014). Such claims are dismissed without prejudice to their pursuit in a
collateral proceeding. Id. This is the case regarding Munoz-Huerta’s claims
that are based on his attorney not properly objecting to either the dangerous
weapon enhancement or the court’s denial of an acceptance of responsibility
reduction.    Munoz-Huerta’s ineffective assistance claims are, therefore,
DISMISSED without prejudice.




                                       2